Cabeul, J.
I concur. It is unnecessary to inquire what might be the result of this controversy, if the only parties to it were the original conflicting grantees of the land or their legal representatives. There are other parties. King was a purchaser from the elder grantees, for valuable consideration, without notice of any objection to their title ; and that fact is sufficiently stated and relied upon in the answer. I think it manifest, that such a purchaser is not bound to go behind the patent, and to assure himself that there is no irregularity or objection in or to the patent. The exhibition of the commonwealth’s grant is a warrant for his purchase, unless he has notice of some objection to the patent, or of the equitable claim of some other person.